Citation Nr: 1210693	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for stomach ulcer.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a skin disorder.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for refractive error, senile cataracts, and recurrent pterygium of the right eye, secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for diabetic retinopathy, secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to an increased rating for conjunctivitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an initial rating in excess of 10 percent fir peripheral neuropathy of the right lower extremity.  

9.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In a March 2007 statement to VA, the Veteran raised the issue of TDIU.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The issues of new and material evidence to reopen the claims for service connection for a stomach ulcer, skin disorder, and refractive error, senile cataracts and recurrent pterygium and increased initial ratings for peripheral neuropathy of the lower extremities, left and right and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish a diagnosis of diabetic retinopathy at any time during the appeals period.  

2.  Active conjunctivitis of either eye has not been shown at any time during the appeals period; and, there is no evidence that the Veteran's conjunctivitis has resulted in any chronic residuals.  

3.  The Veteran's rating for bilateral conjunctivitis has been effective since April 1976.  

4.  The competent medical evidence shows that the Veteran's service-connected diabetes mellitus, type II is managed by insulin and restricted diet; however, his diabetes mellitus does not require regulation of activities.  






CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by active service, nor is it secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The criteria for an increased rating for bilateral conjunctivitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.79, Diagnostic Code 6018 (2008-2011). 

3.  The criteria for increased rating for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a November 2006 letter sent to the Veteran.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in December 2006 in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board recognizes that the Veteran's last VA examination of his diabetes mellitus is now over five years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  In this regard, an August 2011 brief from the Veteran's representative includes a blanket statement that the Veteran's service connected disabilities have worsened since he was last was last examined.  No description or explanation was provided as to how the Veteran's diabetes mellitus and/or conjunctivitis had increased in severity.  There was no argument as to how the assigned ratings are inaccurate in not reflecting the current state of those disabilities.  Indeed, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the December 2006 VA examination.  A new examination is not deemed necessary.

The Board also notes that the Veteran receives benefits from the Social Security Administration (SSA).  The record reveals that he has been in receipt of these disability benefits since at least 1988.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, as discussed, the Veteran has been in receipt of Social Security disability benefits since the 1980's.  Moreover, as to the claims being decided on appeal, these SSA records are not of pertinent relevance.  Records from the 1980's are not helpful in an increased rating claim where the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  His claim for an increased rating was received in October 1996, which is over a decade since the SSA decision was rendered.  Any data/evidence collected by the SSA in making its decision would be old and immaterial with respect to assessing the current severity of the Veteran's diabetes mellitus and/or conjunctivitis.  As for the issue of service connection on appeal, the Veteran has not been diagnosed with diabetic retinopathy.  SSA records from the 1980s, even if they were to include a diagnosis of diabetic retinopathy, would not help to overcome the burden of presenting competent medical evidence of a current diagnosis of diabetic retinopathy.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to these claims.  A REMAND is not required for any such records.  

The Veteran was offered a Board hearing which he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran asserts that service connection is warranted for diabetic retinopathy, claimed as due to his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2011).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for diabetic retinopathy.  There is also no evidence of diabetic retinopathy after service.  Moreover, and of much greater import, there was no evidence of diabetic retinopathy at any time during the appellate period.  

The Veteran underwent a VA compensation and pension eye examination in June 2005 and December 2006, and VA outpatient treatment in the eye clinic in June 2007.  No diabetic retinopathy was observed.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of diabetic retinopathy at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had diabetic retinopathy at any time during the appeal period or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a diabetic retinopathy condition.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe visual problems, he is not competent to diagnose himself as having diabetic retinopathy.  Diabetic retinopathy is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a VA examiner is necessary.  Again, there is not a scintilla of evidence to support the diagnosis of diabetic retinopathy.  The Veteran's unsubstantiated statements regarding his claim that he presently suffers from diabetic retinopathy is found to lack competency.  

Thus, since the evidence does not show that he presently has diabetic retinopathy, there is no basis upon which to grant service connection on a direct, presumptive, or secondary basis.  Service connection for diabetic retinopathy is not warranted.  



(CONTINUED NEXT PAGE)

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans' Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based upon fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of the evaluation.  38 C.F.R. § 3.951(b) (2011).  

Diabetes Mellitus 

The Veteran asserts that his diabetes mellitus, type II is more severe than the current evaluation reflects.  He states that his diabetes has become progressively worse, requiring both insulin and oral medication.  

Throughout the rating period on appeal, the Veteran has been rated at a 20 percent disability rating for his diabetes mellitus under DC 7913.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2011).  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  

The Veteran underwent a VA examination in December 2006.  He indicated that he had the onset of diabetes mellitus, type II in 2005.  Treatment of the condition required the addition of insulin within 3 months of the examination.  There has been no history of surgery associated with diabetes, no pancreatic trauma, no history of pancreatic neoplasm, or diabetic complications requiring hospitalization.  He had episodes of hypoglycemic reaction or ketoacidosis.  He indicated that he was required to see a diabetic care provider on a monthly or less basis.  He was instructed to follow a restricted diet.  He was not restricted in his ability to perform strenuous activities.  He had no symptoms of peripheral vascular disease.  There were no cardiac symptoms related to diabetes.  He complained of progressive loss of vision and blurred vision episodes.  He had peripheral neuropathic symptoms of paresthesias, loss of sensation, and dysesthesia.  There were no symptoms of diabetic nephropathy or diabetic skin symptoms.  There were no gastrointestinal or genitourinary symptoms relating to diabetes.  An extremity examination showed all 4 extremities were normal with patent pedal pulses, bilaterally.  The Veteran gave employment history of a past occupation as a refrigeration technician.  He stated that he was retired since 1986.  His retirement was the result of an accident at his job with liquid propane with burns on his left arm.  Thereafter, he was in an automobile accident with trauma sustained to his left arm, from which he remained incapacitated.  He claims that due to his loss of sight, tiredness, and leg pains, he was impaired in his ability to drive, or remain standing for long periods of time.  His major complaints were related to peripheral neuropathy.  

VA outpatient treatment records from April 2007 to August 2007 were obtained and associated with the claims folder.  In April 2007, the Veteran was seen for complaints of auxiliary nodules on the right and in his groin.  It was noted that the Veteran's diabetes mellitus was uncontrolled.  His insulin was increased and the examiner discussed diet, exercise, and weight control.  

In June 2007, the Veteran was seen with low vision complaints.  It was noted that he had diabetes mellitus and was insulin dependent for the past 1 to 2 years.  

In August 2007, he was seen for diabetic follow-up.  He stated that he was unable to do regular meals, but he denied hypoglycemia.  The assessment was diabetes mellitus, type II, improved control, normal fasting blood sugar, and A1C HgB 6.9 percent.  His Metformin medication was increased and diet, weight control, and exercise were discussed.  

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent, later insulin, and a restricted diet.  He has been encouraged to exercise, and he follows a special diet.  Although he was started on insulin and his Metformin was increased, his most recent visit showed his fasting blood sugar was normal and his diabetes mellitus, type II, had improved.  There is no evidence of regulation of activities, necessary to warrant a 40 percent rating.  Specifically, there is no indication in the record that the Veteran's diabetes mellitus prevented him from engaging in strenuous activity.  He indicated during his December 2005 VA examination that he needed to see a diabetic care provider on a monthly or more basis.  However, the medical evidence of record does not show that he sees his diabetic care provider at that level of frequency.  He had no report of hypoglycemia and although there was one account of episodes of ketoacidosis or hypoglycemic reactions they did not require hospitalization, which is necessary to assign higher (60 and 100 percent) ratings.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's service-connected peripheral neuropathy of the lower extremities is already separately rated.  No other disabilities, such as retinopathy, or nephropathy have been identified and attributed to his diabetes mellitus.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

Bilateral Conjunctivitis

The Veteran claims that his bilateral conjunctivitis is more severe than the current evaluation reflects.  

The Board notes that during the pendency of the Veteran's claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective from December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037.  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased evaluation has been pending since prior to that date (October 2007).  The Board will only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008.  

The Veteran's eye disability is currently assigned at 10 percent for the entire appeal period, beginning in October 2007.  That evaluation is assigned to conjunctivitis under Diagnostic Code 6018.  See 38 C.F.R. § 4.20. 

As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent.  38 U.S.C.A. § 4 .84, Diagnostic Code 6018 (2008).  

The Board notes that the December 2008 amendment to the rating schedule, although not directly applicable here, is nevertheless instructive with respect to identifying the potential residuals of conjunctivitis.  Under the amended regulations, Diagnostic Code 6018 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2011).  

Throughout the appeals period, there is no medical evidence of a diagnosis of conjunctivitis.  In examinations of June 2005 and December 2005, it was specifically noted that the Veteran did not have conjunctivitis.  The examiners also determined that none of his eye complaints, to include cataracts or loss of vision, was caused by his conjunctivitis.  

It is important to note that the Veteran has already been rated 10 percent for conjunctivitis, the highest evaluation available for that disability.  He has also been rated 10 percent, in excess of 20 years, effective since April 26, 1976.  Therefore, pursuant to 38 C.F.R. § 3.951(b), his 10 percent rating for bilateral conjunctivitis is protected, and a decreased schedular rating is not warranted in this regard.  





Further Considerations 

The Board has considered the Veteran's statements that his diabetes mellitus, type II and bilateral conjunctivitis are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II and bilateral conjunctivitis- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II and bilateral conjuctivitis disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for diabetes mellitus, type II and bilateral conjunctivitis are not warranted for more than 20 percent for diabetes mellitus, type II and 10 percent for his bilateral conjunctivitis on a schedular basis.  

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II and bilateral conjunctivitis disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II and bilateral conjunctivitis are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II and bilateral conjuctivitis that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II and bilateral conjunctivitis for the entire appellate period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Service connection for diabetic retinopathy, secondary to service-connected diabetes mellitus, type II is denied.  

An increased rating for diabetes mellitus, type II, is denied.

An increased rating for bilateral conjunctivitis is denied.  





REMAND

Further development is necessary in this case.  

The Veteran asserts that his claims should be reopened for service connection for stomach ulcer, skin condition, and refractive error, senile cataracts and recurrent pterygium OD.  He maintains that he has submitted sufficient evidence in this regard.  

Although the RO reopened the claim for service connection for refractive error, senile cataracts and recurrent pterygium OD, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In claims to reopen, according to VA's duty to notify and assist, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, in a letter dated in November 2008, the RO attempted to inform the Veteran of the bases for the denial of the prior claims of service connection for stomach ulcer, skin condition, and refractive error, senile cataracts and recurrent pterygium OD.  That notice is deemed in adequate.  It is not clear what evidence would be needed to substantiate those elements for service connection that were found insufficient in the previous denials.  The RO only informed the Veteran of the determinations for denial, but did not tell him the type of evidence he needed to submit to reopen his claims.  In that regard, based on the statements made by the Veteran, it is unclear whether he has actual knowledge of the evidence needed to reopen his claim.  Proper notice should be provided to the Veteran.
Additionally, it is important to note that, by rating decision of July 1976, service connection was granted for bilateral conjunctivitis, secondary to recurrent binasal pterygia.  It appears from this grant, that binasal pterygia (pterygium) is already considered service-connected, if bilateral conjunctivitis is service-connected as secondary to this disability.  As late as the Veteran's August 1988 VA examination and subsequent August 1988 rating action, the disability of bilateral conjunctivitis was characterized as secondary to binasal pterygia.  Thereafter, and without explanation, the RO began to characterize the disability as only bilateral conjunctivitis.  

38 C.F.R. § 4.13 provides that the repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition for better or worse, and not merely a difference in thoroughness of the examination or in the use of descriptive terms.  

Therefore, if the Veteran in effect, has already been considered service-connected for pterygia by rating decision of July 1976, that disability, either characterized with bilateral conjunctivitis or separate therefrom, should not be considered for service connection again.  See Baughman v. Derwinski, 1 Vet. App. 563 (1991) (when a condition is listed as part of a service connected disability on a blue rating sheet, it is considered service connected unless service connection is severed.  The RO should also clarify the issues of whether recurrent pterygium is inclusive of the issue of new and material evidence to reopen the claim for service connection for refractive error, senile cataracts, or whether the disability of recurrent pterygium is already service-connected and should be considered a separate disability from bilateral conjunctivitis for rating purposes.  

The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition.  As such, the Veteran should also undergo additional VA testing and it should be related which symptoms, if any are related to his binasal pterygia, and be appropriately rated.  

Further, as to the Veteran's diabetic neuropathy of the lower extremities, the Veteran underwent a VA examination December 2006.  It is also unclear from the findings on examination as to whether the Veteran's neuropathy is mild, moderate, or severe with marked muscular atrophy as it relates to his lower extremities.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran should be provided a VA examination that fully addresses the nature and severity of his neuropathy disability.  

Finally, the Veteran has alleged that he is unemployable due to his service-connected disabilities.  The Veteran's diabetes mellitus, type II, peripheral neuropathy of the lower extremities, and conjunctivitis have been service-connected.  Those disabilities, and disabilities that may be found to be service-connected during this claim, if any, should be evaluated in connection with the Veteran's TDIU claim and determined whether they solely or in the aggregate prevent him from being able to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that it has complied with the ruling in Kent v. Nicholson, 20 Vet. App. 1 (2006), with regard to advising the claimant of what evidence would substantiate his application to reopen his claim of service connection for stomach ulcer, skin disorder, and refractive error, senile cataract, and recurrent pterygium, OD.  The RO/AMC must indicate separately, for each disorder, what evidence would substantiate his application to reopen each separate disorder.  
2.  The RO/AMC should review the Veteran's claims folder and clarify whether the Veteran is currently service-connected for pterygium/binasal pterygia and if so, appropriately evaluate the disability.  If the Veteran is no longer service-connected for the disability, the RO/AMC should indicate when it no longer became service-connected and appropriately annotate the record and notify the Veteran of such so that he can determine whether he appeals such a decision.  Moreover, if binasal pterygia is service-connected, its connection with refractive error, senile cataracts, and recurrent pterygium, OD should be ascertained and if it cannot be separated, it should be evaluated in light of Mittleider v. West.  

3.  The Veteran should be provided a VA neurological examination to determine the current severity of his diabetic neuropathy of the lower extremities.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the effected nerve group(s).  

4.  Thereafter, the RO/AMC must provide the Veteran with a VA general examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service- connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

5.  Following such development, the RO/AMC should review and readjudicate the claims.  See 38 C.F.R. § 4.2 (2010).  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claims, the RO/AMC shall issue the Veteran a SSOC with an appropriate time to respond.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


